Appeal by the defendant from a judgment of the Supreme Court, Queens County (Blackburne, J.), rendered May 22, 2003, convicting him of murder in the second degree, attempted robbery in the first degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the prosecution improperly vouched for the veracity of two witnesses by inquiring upon direct examination into the terms of their cooperation agreements is unpreserved for appellate review, as he failed to object at trial to the challenged testimony (see People v Clarke, 81 NY2d 777, 778 [1993]; People v Burke, 72 NY2d 833, 835 [1988]; People v Gibbs, 210 AD2d 4 [1994]; People v Adams, 198 AD2d 422 [1993]), and we decline to review it in the exercise of our interest of justice jurisdiction.
The defendant was afforded meaningful representation (see People v Satterfield, 66 NY2d 796, 798 [1985]).
The defendant’s remaining contention, raised in his supplemental pro se brief, is unpreserved for appellate review. Miller, J.P., Ritter, Skelos and Lifson, JJ., concur.